           Case 3:19-cv-00192-MMD-CLB Document 63 Filed 04/23/20 Page 1 of 4



     CHARLES A. JONES (State Bar No. 6698)
 1
     caj@cjoneslawfirm.com
 2   KELLY MCINERNEY (State Bar No. 7443)
     kelly@cjoneslawfirm.com
 3   JONES LAW FIRM LLC
     9585 Prototype Court, Suite B
 4   Reno, NV 89521
     Telephone: 775-853-6440
 5
     Facsimile:   775-853-6445
 6
     JAMES M. TERRELL (Pro Hac Vice)
 7   jterrell@mmlaw.net
     J. MATTHEW STEPHENS (Pro Hac Vice)
 8   mstephens@mmlaw.net
     COURTNEY C. GIPSON (Pro Hac Vice)
 9
     cgipson@mmlaw.net
10   METHVIN, TERRELL, YANCEY, STEPHENS & MILLER, P.C.
     2201 Arlington Avenue South
11   Birmingham, AL 35205
     Telephone: (205) 939-0199
12   Facsimile:   (205) 939-0399
13
     Attorneys for Plaintiff and the Proposed Class
14
                            IN THE UNITED STATES DISTRICT COURT
15                               FOR THE DISTRICT OF NEVADA
                                       RENO DIVISION
16

17   DOUGLAS RICHEY, on behalf of                  )
18   himself and all others similarly situated,    )
                                                   )   Case No.: 3:19-cv-00192-MMD-CBC
19           Plaintiff,                            )
                                                   )
20   v.                                            )   STIPULATION   AND  ORDER    RE:
                                                   )   BRIEFING     DEADLINES     FOR
21   AXON ENTERPRISES, INC.,                       )   DEFENDANT’S MOTION TO STRIKE
22   formerly d/b/a TASER                          )
     INTERNATIONAL, INC.                           )
23                                                 )
             Defendant.                            )
24                                                 )
25
            Plaintiff, Douglas Richey (“Plaintiff”), and Defendant Axon Enterprise, Inc., formerly
26
     d/b/a TASER International, Inc. (“Axon”) (referred to collectively herein as the “Parties”), by and
27

28
                                              1
                              STIPULATION AND [PROPOSED] ORDER
           Case 3:19-cv-00192-MMD-CLB Document 63 Filed 04/23/20 Page 2 of 4




 1   through their respective counsel of record, respectfully submit this Stipulation to allow Plaintiff
 2   thirty (30) additional days to respond to Defendant’s Motion to Strike Class Allegations Pursuant
 3   to Rule 23(d)(1)(D), and Defendant an additional twenty-one (21) days to file a reply . This
 4   Stipulation is made in accordance with LR IA 6-2 and LR 7-1. The parties hereby stipulate as
 5   follows:
 6              1. On April 14, 2020, Defendant filed a motion to strike Plaintiff’s class allegations.
 7                 See (ECF No. 61). Plaintiff’s response was set by this Court to be due on April 28,
 8                 2020.
 9              2. Counsel for Plaintiff conferred with Counsel for Defendant and requested an
10                 additional thirty (30) days to respond to Defendant’s motion to strike. Defendant’s
11                 motion to strike raises several issues which the parties believe necessitate additional
12                 time to adequately research and fully brief.         In addition, the extraordinary
13                 circumstances of the COVID-19 outbreak have changed the working conditions for
14                 all counsel. The offices for Plaintiff’s and Defendant’s private counsel are currently
15                 minimally staffed with attorneys working primarily from home to minimize the
16                 spread of this disease. In-house counsel for Axon and the legal staff are all working
17                 from home, and will be until at least May 31, 2020. Defense Counsel stated in
18                 writing, via an email sent on April 21, 2020, that it agreed to Plaintiff’s request for
19                 a thirty (30) day extension.
20              3. After meeting and conferring regarding the aforementioned, the parties have
21                 agreed, and therefore stipulate, to the following: Plaintiff may respond to
22                 Defendant’s Motion to Strike on or before May 28, 2020. In turn, Defendant may
23                 submit a Reply in Support of the Motion to Strike on or before June 29, 2020.
24

25

26

27

28
                                              2
                              STIPULATION AND [PROPOSED] ORDER
           Case 3:19-cv-00192-MMD-CLB Document 63 Filed 04/23/20 Page 3 of 4



     Dated this day of April 22, 2020             Dated this day of April 22, 2020
 1

 2   JONES LAW FIRM LLC                           LEWIS ROCA ROTHGERBER CHRISTIE
                                                  LLP
 3   By: /s/ Charles A. Jones
     CHARLES A. JONES                             By: /s/ Kristen L. Martini
 4   State Bar No. 6698                           KRISTEN L. MARTINI, ESQ.
     caj@cjoneslawfirm.com                        One East Liberty Street, Suite 300
 5
     KELLY MCINERNEY                              Reno, NV 89501
 6   State Bar No. 7443                           Tel: 775.823.2900
     kelly@cjoneslawfirm.com                      Fax: 775.823.2929
 7   JONES LAW FIRM LLC                           kmartini@lrrc.com
     9585 Prototype Court, Suite B
 8   Reno, NV 89521                               J. CHRISTOPHER JORGENSEN
     Telephone: 775-853-6440                      BRIAN DOUGLAS BLAKELY
 9
     Facsimile:     775-853-6445                  ADRIENNE BRANTLEY-LOMELI, ESQ.
10                                                3993 Howard Hughes Pkwy., Ste 600
     METHVIN, TERRELL, YANCEY,                    Las Vegas, NV 89169
11   STEPHENS & MILLER, P.C.                      Tel: 702-474-8200
                                                  cjorgensen@lrrc.com
12   By: /s/ J. Matthew Stephens                  Bblakley@lrrc.com
13   JAMES M. TERRELL                             abrantley-lomeli@lrrc.com
     Pro Hac Vice
14   jterrell@mmlaw.net                           AXON ENTERPRISE, INC.
     J. MATTHEW STEPHENS
15   Pro Hac Vice                                 By: /s/       Pamela Petersen
     mstephens@mmlaw.net                          PAMELA B. PETERSEN, ESQ.
16   COURTNEY C. GIPSON                           AMY L. NGUYEN, ESQ. (Pro Hac)
17   Pro Hac Vice                                 17800 N. 85th Street
     cgipson@mmlaw.net                            Scottsdale, AZ 85255
18   2201 Arlington Avenue South                  Tel: 623.326.6016
     Birmingham, AL 35205                         Fax: 480.905.2027
19   Telephone: (205) 939-0199                    ppetersen@axon.com
     Facsimile:     (205) 939-0399                amynguyen@axon.com
20                                                legal@axon.com
21   Attorneys for Plaintiff and Proposed Class
                                                  Attorneys for Defendant
22

23
                                                                       IT IS SO ORDERED:
24

25
                                                       UNITED STATES DISTRICT JUDGE
26
                                                                DATED: April 23, 2020
27

28
                                             3
                             STIPULATION AND [PROPOSED] ORDER
           Case 3:19-cv-00192-MMD-CLB Document 63 Filed 04/23/20 Page 4 of 4




 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that I am an employee of the law office of Jones Law Firm and that on this
 3
     23rd day of April, 2020, I e-filed a true and correct copy of the foregoing Stipulation and
 4
     [Proposed] Order Re: Plaintiff’s Response to Defendant’s Motion to Strike with the Clerk of the
 5

 6   Court through the Court’s CM/ECF electronic filing system and notice will be sent electronically

 7   to the following:
 8   KRISTEN L. MARTINI, ESQ.
 9   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     One East Liberty Street, Suite 300
10   Reno, NV 89501
     Tel: 775.823.2900
11   Fax: 775.823.2929
     kmartini@lrrc.com
12

13   J. CHRISTOPHER JORGENSEN
     BRIAN DOUGLAS BLAKELY
14   ADRIENNE BRANTLEY-LOMELI, ESQ.
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
15   3993 Howard Hughes Pkwy., Ste 600
     Las Vegas, NV 89169
16
     Tel: 702-474-8200
17   cjorgensen@lrrc.com
     Bblakley@lrrc.com
18   abrantley-lomeli@lrrc.com

19   PAMELA B. PETERSEN, ESQ.
     AMY L. NGUYEN, ESQ. (Pro Hac)
20
     AXON ENTERPRISE, INC.
21   17800 N. 85th Street
     Scottsdale, AZ 85255
22   Tel: 623.326.6016
     Fax: 480.905.2027
23   ppetersen@axon.com
     amynguyen@axon.com
24
     legal@axon.com
25

26                                                       /s/    Belinda Watson
                                                         Belinda Watson
27

28
                                              4
                              STIPULATION AND [PROPOSED] ORDER
